Name: Council Decision (EU) 2018/1252 of 18 September 2018 on the signing, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union Ã¢  Measures affecting Tariff Concessions on Certain Poultry Meat Products
 Type: Decision
 Subject Matter: animal product;  foodstuff;  world organisations;  tariff policy;  European construction;  international trade;  international affairs;  Asia and Oceania
 Date Published: 2018-09-20

 20.9.2018 EN Official Journal of the European Union L 237/2 COUNCIL DECISION (EU) 2018/1252 of 18 September 2018 on the signing, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 12 March 2018, the Council authorised the Commission to open negotiations on a mutually agreed solution with China in connection with the WTO dispute settlement proceedings DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products. (2) The negotiations have been concluded and an Agreement in the form of an Exchange of Letters between the European Union and China (the Agreement) was initialled on 18 June 2018. (3) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products is hereby authorised, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) The text of the Agreement will be published together with the decision on its conclusion.